Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject matter
Claims 1-5, 7-16 and 18-32 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose: identifying a quasi co-location relationship indicating that one or more antenna ports of a plurality of base stations used to transmit reference signals are quasi co-located with one or more antenna ports of the plurality of base stations used to transmit positioning reference signals; receiving, from the plurality of base stations, the reference signals at the UE; determining a set of receive beams for the UE to use to receive the positioning reference signals based at least in part on the received reference signals and the identified quasi co-location relationship; receiving, from a base station, a positioning protocol signal comprising an indication of a set of cell identifiers corresponding to cells that support at least a first type of positioning reference signals; and receiving, based at least in part on the received set of cell identifiers, the positioning reference signals at the UE using the determined set of receive beams, wherein a position of the UE is determined based at least in part on the received positioning reference signals, as substantially recited in independent claims 1, 11, 19, 26 and 31. These limitations in combination with the remaining limitations of claims 1, 11, 19, 26 and 31, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Zhang (US 2019/0296868) shows indicating the configuration information of the antenna port groups to the receiving terminal by signaling, where the antenna port groups can have different QCL relationships. Chen (US 20190349938) shows the network side notifying the UE of PRS configuration information, where the configuration information can include whether the PRSs are QCL. However, neither of Zhang nor Chen disclose nor render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411